Case 1:18-cv-02223-GBD Document 78-2 Filed 10/30/19 Page 1 of 2

EXHIBIT B
Cage®P9 d 765528 CEB dd Ghee Pied S56 LP OBA GE 4 oF 2

UNITED STATES COURT OF APPEALS
FOR THE
SECOND CIRCUIT

 

At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
the 31% day of January, two thousand and nineteen,

 

Joel Rich, Mary Rich, ORDER

Docket No. 18-2321
Plaintiffs - Appellants,

Vv.
Fox News Network, LLC., Malia Zimmerman, in her
individual and professional capacity, Ed Butowsky, in

his individual and professional capacity,

Defendants - Appellees.

 

IT IS HEREBY ORDERED that the motion by Appellee Ed Butowsky to be relieved as
counsel is GRANTED.

For The Court:

Catherine O'Hagan Wolfe,
~ Clerk of Court

 
